Case 2:21-cr-00077-JDC-KK Document 6 Filed 04/22/21 Page 1 of 2 PageID #: 17
                      UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF LOUISIANA                 w—s^~
                                                                        APR 2 2 2021
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                  CRIMINALNO. ^•.51-GA - 000^-0|;^
VERSUS                                     18U.S.C.§1591(a)(l)
                                          18U.S.C.§2422(b)

                            * JUDGE CAIN
KEVONDRIC FEZIA (01) *
CALISTA JENEE WINFREY (02) * MAGISTRATE JUDGE KAY



                                  INDICTMENT


THE GRAND JURY CHARGES:

                                  COUNT 1
                              SEX TRAFFICKING
                              18 U.S.C. § 1591(a)(l)

      Beginning on or about the 13th day of February, 2021, and continuing until on

or about the 21st day of February, 2021, in the Western District of Louisiana, and

elsewhere, the defendants, KEVONDRIC FEZIA and CALISTA JENEE WINFREY,

knowingly recruited, enticed, harbored, transported, provided, obtained and

maintained in and affecting interstate commerce, NG, a 14 year old minor female,

knowing and in reckless disregard of the fact that fraud and coercion would be used

to cause NG to engage in a commercial sex act and that NG was under 18 years of

age, in violation of Title 18, United States Code, Section 1591(a)(l). [18 U.S.C. §

1591(a)(l)]
Case 2:21-cr-00077-JDC-KK Document 6 Filed 04/22/21 Page 2 of 2 PageID #: 18

                                     COUNT 2
                     ATTEMPTING TO ENTICE A MINOR
                        TO ENGAGE IN PROSTITUTION
                                18 U.S.C. § 2422(b)

      Beginning on an unknown date but reasonably near to the 1st day of November,

2020, and continuing until on or about the 21st day of February, 2021, in the Western

District of Louisiana, and elsewhere, the defendant, KEVONDRIC FEZIA, using a

facility or means of interstate commerce, did knowingly attempt to persuade, induce,

entice and coerce a minor to engage in prostitution, in violation of Title 18, United

States Code, Section 2422(b). [18 U.S.C. § 2422(b)]




                                         A TRUE BILL:



                                         FOREPERSON: GRAND JURY


ALEXANDER C. VAN HOOK
Acting United States Attorney



By:   Q^n^u^
      JbHN LUKE WALKER (LA Bar #18077)
      Assistant United States Attorney
      Western District of Louisiana
      800 Lafayette Street, Suite 2200
      Lafayette, Louisiana 70501
      Telephone: (337) 262-6618
